Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 17-20 in the reply filed on 10/19/21 is acknowledged.  The traversal is on the ground(s) that examining Groups I and II together would not constitute an undue burden due to overlapping subject matter.  However, this is not found persuasive because methods of making and products are classified in separate areas.
The requirement is still deemed proper and is therefore made FINAL.
It is further noted that new claim 21 has been added, drawn to the method, and is therefore considered withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickler et al. (US 2019/0016436).
Regarding claims 1 and 17, Stickler teaches a composite panel (Stickler para 6) as part of an aircraft (Stickler para 1, 15; fig 1) comprising a skin member with an inner surface (annotated fig. 4, below), a plank formed of a plurality of layered plies (Stickler para 6, 20; fig 4, items 40-40c) such that the ‘plank’ plies may be said to extend from a ‘first’ to a ‘second’ side, and where each ply is sized to form a desired geometric profile (eg. trapezoidal) (Stickler para 24, 25; fig 4, 5), and a stringer, which may be hat-shaped, and thus include a ‘cap’ portion (Stickler para 21). Further, Stickler teaches that the width of the stringer is either the same as the widest plank ply (Stickler fig 4, W’), or narrowest plank ply (Stickler fig 5, W3, W4), thus when a ‘hat’ shaped stringer is utilized, the ‘cap’ portion would span from one side of the plank to the other side of the plank, and would have first and second flange portions extending on the inner surface of the skin member (i.e. brim of the ‘hat’).

    PNG
    media_image1.png
    388
    738
    media_image1.png
    Greyscale

Regarding claims 3 and 19, Stickler teaches a composite panel as above for claims 1 and 17. While Stickler does not have an illustration of a hat stringer as aligned with the instant plank plies, the teachings of Stickler including that the stringer may be a hat stringer, that the width of the base of the stringer may be the same width (i.e. W’, as in above annotated fig. 4) it would naturally follow that Stickler possesses an embodiment wherein a first ‘base’ segment (section) of a hat portion is in contact with a first side of the plank, and would take on the desired geometric profile of the first side of the plank (e.g. the trapezoidal shape, in above fig. 4), and a second base portion of the hat stringer, connected to the first base portion via a ‘cap’ (top of the hat) portion, would take on the desired geometric profile of the second side of the plank.
Regarding claim 6, Stickler teaches a composite panel as above for claim 1. Stickler further teaches that the plank, stringer, and skin member may be co-cured (Stickler para 16).
Regarding claim 7, Stickler teaches a composite panel as above for claim 1. Stickler further teaches that the plank, stringer, and skin member may be co-bonded (Stickler para 16).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stickler as applied to claims 1 and 17 above, and further in view of Matheson et al. (US 2011/0139932).
Regarding claims 2, 8, 9, 18, and 20, Stickler teaches a composite panel as above for claim 1.
While Stickler teaches that the stringer is a composite (Stickler para 6), Stickler is silent with respect to the stringer being a plurality of ‘stringer’ plies.
Stickler and Matheson are related in the field of composite stringers of a ‘hat’ shape. Matheson teaches that the composite stringer is formed from a plurality of plies such as a graphite-epoxy prepreg (Matheson para 46, 65) with a final goal of reduction in weight of the stringer (Matheson para 6-8). Matheson further teachers that the plies should be oriented according to the magnitude and direction of loads sustained by the stringer (Matheson para 65). It would be obvious to one of ordinary skill in the art to make a composite stringer from a plurality of plies, such as graphite-epoxy prepreg because this would be a composite material that provides reduction in weight of the total composite.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stickler as applied to claim 1 and further in view of Heath, III et al. (US 2020/0122361)
Regarding claims 4 and 5, Stickler teaches a panel comprising a stringer with plank ply supports, which may be a hat stringer in shape.
Stickler is silent with respect to the presence of a forming/support tool of a silicon forming mandrel comprising 20 wt% silica micro-balloons mixed uniformly therein.
Stickler and Heath, III are related in the field of hat stringer composite panels. Heath, III teaches a forming mandrel to be applied to a base composite layer of a silicon rubber body with 10-30% void presence, i.e. hollow microparticle quantity, mixed uniformly, where the microparticles may be silica (Heath, III para 40), which is then sealed by a skin composite layer to complete a package ready for curing (Heath, III para 55). During curing, the microparticles expand, exerting uniform pressure on the inner surface of the designed hollow (e.g. for a hat stringer, as above for Stickler) and at cool down, the microparticles contract, allowing removal of the forming mandrel from the composite sheet (Heath, III para 4 and 56-57). It would be obvious to one of ordinary skill in the art to utilize the forming mandrel of silicon with 10-30% voids/hollow silica microparticles as a support tool for the hat stringer of Stickler because this would provide the hat stringer of Stickler with a support which provides uniform pressure to the interior of a hat stringer during cure, while allowing removal once cure is complete.
Further, one of ordinary skill in the art would have considered the invention to have been obvious because the amount of voids/microparticles taught by Stickler in view of Heath, III overlaps with the instantly claimed amount of voids/microparticles and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        2/8/22